IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                 August 13, 2008
                                 No. 07-31087
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

PEYTON EARL KNATT

                                            Defendant-Appellant


                 Appeal from the United States District Court
                    for the Western District of Louisiana
                         USDC No. 6:06-CR-60007-2


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
      Peyton Earl Knatt appeals the sentence imposed after his guilty plea to
conspiracy to possess with intent to distribute crack cocaine and marijuana. As
the Government concedes, the district court, lacking the benefit of the Supreme
Court’s recent decisions in Gall v. United States, __U.S.__, 128 S. Ct. 586 (2007),
and Kimbrough v. United States, __U.S.__, 128 S. Ct. 558 (2007), erroneously
believed itself constrained by this court’s pre-Gall jurisprudence from imposing



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-31087

a nonguidelines sentence. The district court expressly stated that it would have
imposed a different sentence but for the perceived constraints. Because the
district court essentially treated the Guidelines as mandatory in this case, the
sentence was procedurally unreasonable. See Gall, 128 S. Ct. at 597. The
sentence is therefore VACATED and the case is REMANDED for resentencing.




                                       2